Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP-2009/215506 to Ogawa et al.
As to claim 1, Ogawa discloses an inkjet ink comprising 1 part by weight of pigment, 0.15 to 0.6 parts by weight of a blocked isocyanate crosslinking agent (0017) relative to 1 part by weight of a water-dispersible resin that is a polyurethane resub that has a fracture (at break) elongation of 650 to 1200% (0013) and a tensile strength of 15 to 55 MPa (0012).  The end range of the fracture elongation touches the claimed range.  Accordingly, a prima facie case of obviousness exists because the claimed ranges and prior art ranges are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties.  See MPEP 2100.



Relevant Art
	U.S. Patent Pub. No. 2006/01210204 teaches urethane resins with physical properties that are close to the claimed invention and the use of the urethane resin in inkjet inks.
	U.S. Patent Pub. No. 2014/0210901 teaches a inkjet ink comprising a urethane resin with an elongation of 400 to 1200% (Abstract).
	U.S. Patent No. 8,431,195 teaches an inkjet ink comprising a urethane resin that has an elongation that ranges from 400 to 3,000%.  The prior art teaches reasons to maintain the elongation % of greater than 400% to less than 3,000% from the viewpoint of suppressing foaming (7:10-45).  However, the reference prefers an elongation of 450 to 850% to enhance the printing property.  The reference is silent with respect to a crosslinking agent and the tensile strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763